                                 Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 1 of 16



                            1   Teresa C. Chow (SBN 237694)
                                tchow@bakerlaw.com
                            2   Elizabeth M. Treckler (SBN 282432)
                                etreckler@bakerlaw.com
                            3   BAKER & HOSTETLER LLP
                                11601 Wilshire Boulevard, Suite 1400
                            4   Los Angeles, CA 90025-0509
                                Telephone:    310.820.8800
                            5   Facsimile:    310.820.8859
                            6   Matthew D. Pearson (SBN 294302)
                                mpearson@bakerlaw.com
                            7   BAKER & HOSTETLER LLP
                                1801 California Street, Suite 4400
                            8   Denver, CO 80202-2662
                                Telephone:    303.861.0600
                            9   Facsimile:    303.861.7805
                           10   Attorneys for Defendants
                                ONE PLANET OPS INC. and
                           11   BUYERLINK LLC dba CONTRACTORS.COM
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW
      L OS A NGELE S




                                ADDITIONAL COUNSEL ON NEXT PAGE
                           13

                           14

                           15                          IN THE UNITED STATES DISTRICT COURT
                           16                              NORTHERN DISTRICT OF CALIFORNIA
                           17

                           18   REEVE SCHLEY, individually and on behalf    CASE NO.: 3:20-CV-00203-EMC
                                of all others similarly situated,
                           19
                                              Plaintiff,
                           20                                               STIPULATED PROTECTIVE ORDER
                                       v.
                           21
                                ONE PLANET OPS INC., a Delaware
                           22   Corporation; BUYERLINK LLC dba
                                CONTRACTORS.COM, a California limited
                           23   liability company; and DOES 1 through 50,
                                inclusive, and each of them,
                           24
                                              Defendants.                   Complaint Filed:   January 9, 2020
                           25

                           26

                           27

                           28


                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO.: 3:20-CV-00203-EMC
                                  Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 2 of 16



                            1   John P. Kristensen (SBN 224132)
                                john@kristensenlaw.com
                            2   Jesenia A. Martinez (SBN 316969)
                            3   jesenia@kristensenlaw.com
                                Jacob J. Ventura (SBN 315491)
                            4   jacob@kristensenlaw.com
                                KRISTENSEN LLP
                            5   12540 Beatrice Street, Suite 200
                                Los Angeles, California 90066
                            6
                                Telephone:     310.507.7924
                            7   Facsimile:     310.507.7906

                            8   Jarrett Ellzey (Pro Hac Vice)
                                jarrett@hughesellzey.com
                            9   HUGHES ELLZEY, L.L.P.
                                1105 Milford
                           10
                                Houston, Texas
                           11   Telephone:      888.350.3931
                                Facsimile:      888.995.3335
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW
      L OS A NGELE S




                                Attorneys for Plaintiff and all others
                           13   similarly situated
                           14

                           15

                           16

                           17

                           18

                           19
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28


                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                         CASE NO.: 3:20-CV-00203-EMC
                                     Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 3 of 16



                            1   1.       PURPOSES AND LIMITATIONS
                            2            Disclosure and discovery activity in this action are likely to involve production of

                            3   confidential, proprietary, or private information for which special protection from public

                            4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

                            5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

                            6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

                            7   all disclosures or responses to discovery and that the protection it affords from public disclosure

                            8   and use extends only to the limited information or items that are entitled to confidential treatment

                            9   under the applicable legal principles. The parties further acknowledge, as set forth in Section

                           10   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

                           11   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
B AKER & H OSTE TLER LLP




                           12   the standards that will be applied when a party seeks permission from the court to file material
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13   under seal.

                           14   2.       DEFINITIONS
                           15            2.1    Challenging Party: a Party or Non-Party that challenges the designation of

                           16   information or items under this Order.

                           17            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

                           18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                           19   of Civil Procedure 26(c).

                           20            2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

                           21   well as their support staff).

                           22            2.4    Designating Party: a Party or Non-Party that designates information or items that

                           23   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                           24            2.5    Disclosure or Discovery Material: all items or information, regardless of the

                           25   medium or manner in which it is generated, stored, or maintained (including, among other things,

                           26   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                           27   responses to discovery in this matter.

                           28
                                                                                 -1-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                           CASE NO.: 3:20-CV-00203-EMC
                                     Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 4 of 16



                            1            2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to
                            2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
                            3   consultant in this action.
                            4            2.7    House Counsel: attorneys who are employees of a party to this action. House
                            5   Counsel does not include Outside Counsel of Record or any other outside counsel.
                            6            2.8    Non-Party: any natural person, partnership, corporation, association, or other legal
                            7   entity not named as a Party to this action.
                            8            2.9    Outside Counsel of Record: attorneys who are not employees of a party to this
                            9   action but are retained to represent or advise a party to this action and have appeared in this action
                           10   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
                           11            2.10   Party: any party to this action, including all of its officers, directors, employees,
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                consultants, retained experts, and Outside Counsel of Record (and their support staffs).
      L OS A NGELE S




                           13            2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                           14   Material in this action.
                           15            2.12   Professional Vendors: persons or entities that provide litigation support services
                           16   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
                           17   organizing, storing, or retrieving data in any form or medium) and their employees and
                           18   subcontractors.
                           19            2.13   Protected Material: any Disclosure or Discovery Material that is designated as
                           20   “CONFIDENTIAL.”
                           21            2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a
                           22   Producing Party.
                           23   3.       SCOPE
                           24            The protections conferred by this Stipulation and Order cover not only Protected Material
                           25   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
                           26   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                           27   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                           28   However, the protections conferred by this Stipulation and Order do not cover the following
                                                                                 -2-
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                            CASE NO.: 3:20-CV-00203-EMC
                                     Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 5 of 16



                            1   information: (a) any information that is in the public domain at the time of disclosure to a
                            2   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
                            3   a result of publication not involving a violation of this Order, including becoming part of the
                            4   public record through trial or otherwise; and (b) any information known to the Receiving Party
                            5   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
                            6   obtained the information lawfully and under no obligation of confidentiality to the Designating
                            7   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
                            8   4.       DURATION
                            9            Even after final disposition of this litigation, the confidentiality obligations imposed by
                           10   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
                           11   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
      L OS A NGELE S




                           13   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                           14   including the time limits for filing any motions or applications for extension of time pursuant to
                           15   applicable law.
                           16   5.       DESIGNATING PROTECTED MATERIAL
                           17            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
                           18   or Non-Party that designates information or items for protection under this Order must take care
                           19   to limit any such designation to specific material that qualifies under the appropriate standards.
                           20   The Designating Party must designate for protection only those parts of material, documents,
                           21   items, or oral or written communications that qualify – so that other portions of the material,
                           22   documents, items, or communications for which protection is not warranted are not swept
                           23   unjustifiably within the ambit of this Order.
                           24            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
                           25   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
                           26   unnecessarily encumber or retard the case development process or to impose unnecessary
                           27   expenses and burdens on other parties) expose the Designating Party to sanctions.
                           28
                                                                                 -3-
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                            CASE NO.: 3:20-CV-00203-EMC
                                  Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 6 of 16



                            1          If it comes to a Designating Party’s attention that information or items that it designated
                            2   for protection do not qualify for protection, that Designating Party must promptly notify all other
                            3   Parties that it is withdrawing the mistaken designation.
                            4          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
                            5   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                            6   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                            7   designated before the material is disclosed or produced.
                            8          Designation in conformity with this Order requires:
                            9          (a) for information in documentary form (e.g., paper or electronic documents, but
                           10   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
                           11   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                portion or portions of the material on a page qualifies for protection, the Producing Party also
      L OS A NGELE S




                           13   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                           14   margins).
                           15          A Party or Non-Party that makes original documents or materials available for inspection
                           16   need not designate them for protection until after the inspecting Party has indicated which
                           17   material it would like copied and produced. During the inspection and before the designation, all
                           18   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the
                           19   inspecting Party has identified the documents it wants copied and produced, the Producing Party
                           20   must determine which documents, or portions thereof, qualify for protection under this Order.
                           21   Then, before producing the specified documents, the Producing Party must affix the
                           22   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
                           23   portions of the material on a page qualifies for protection, the Producing Party also must clearly
                           24   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                           25          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
                           26   Designating Party identify on the record, before the close of the deposition, hearing, or other
                           27   proceeding, all protected testimony.
                           28
                                                                                -4-
                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                          CASE NO.: 3:20-CV-00203-EMC
                                     Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 7 of 16



                            1            (c) for information produced in some form other than documentary and for any other
                            2   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
                            3   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
                            4   portion or portions of the information or item warrant protection, the Producing Party, to the
                            5   extent practicable, shall identify the protected portion(s).
                            6            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                            7   designate qualified information or items does not, standing alone, waive the Designating Party’s
                            8   right to secure protection under this Order for such material. Upon timely correction of a
                            9   designation, the Receiving Party must make reasonable efforts to assure that the material is
                           10   treated in accordance with the provisions of this Order.
                           11   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
      L OS A NGELE S




                           13   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
                           14   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
                           15   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
                           16   challenge a confidentiality designation by electing not to mount a challenge promptly after the
                           17   original designation is disclosed.
                           18            6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
                           19   process by providing written notice of each designation it is challenging and describing the basis
                           20   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
                           21   notice must recite that the challenge to confidentiality is being made in accordance with this
                           22   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
                           23   good faith and must begin the process by conferring directly (in voice to voice dialogue; other
                           24   forms of communication are not sufficient) within 14 days of the date of service of notice. In
                           25   conferring, the Challenging Party must explain the basis for its belief that the confidentiality
                           26   designation was not proper and must give the Designating Party an opportunity to review the
                           27   designated material, to reconsider the circumstances, and, if no change in designation is offered,
                           28   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
                                                                                 -5-
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                            CASE NO.: 3:20-CV-00203-EMC
                                     Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 8 of 16



                            1   stage of the challenge process only if it has engaged in this meet and confer process first or
                            2   establishes that the Designating Party is unwilling to participate in the meet and confer process in
                            3   a timely manner.
                            4            6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
                            5   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
                            6   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days
                            7   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
                            8   process will not resolve their dispute, whichever is earlier. Each such motion must be
                            9   accompanied by a competent declaration affirming that the movant has complied with the meet
                           10   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to
                           11   make such a motion including the required declaration within 21 days (or 14 days, if applicable)
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                shall automatically waive the confidentiality designation for each challenged designation. In
      L OS A NGELE S




                           13   addition, the Challenging Party may file a motion challenging a confidentiality designation at any
                           14   time if there is good cause for doing so, including a challenge to the designation of a deposition
                           15   transcript or any portions thereof. Any motion brought pursuant to this provision must be
                           16   accompanied by a competent declaration affirming that the movant has complied with the meet
                           17   and confer requirements imposed by the preceding paragraph.
                           18            The burden of persuasion in any such challenge proceeding shall be on the Designating
                           19   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
                           20   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
                           21   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
                           22   file a motion to retain confidentiality as described above, all parties shall continue to afford the
                           23   material in question the level of protection to which it is entitled under the Producing Party’s
                           24   designation until the court rules on the challenge.
                           25   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                           26            7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                           27   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                           28   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
                                                                                 -6-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                           CASE NO.: 3:20-CV-00203-EMC
                                  Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 9 of 16



                            1   the categories of persons and under the conditions described in this Order. When the litigation has
                            2   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
                            3   DISPOSITION).
                            4          Protected Material must be stored and maintained by a Receiving Party at a location and
                            5   in a secure manner that ensures that access is limited to the persons authorized under this Order.
                            6          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
                            7   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                            8   information or item designated “CONFIDENTIAL” only to:
                            9          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
                           10   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
                           11   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                is attached hereto as Exhibit A;
      L OS A NGELE S




                           13          (b) the officers, directors, and employees (including House Counsel) of the Receiving
                           14   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
                           15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           16          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                           17   reasonably necessary for this litigation and who have signed the “Acknowledgment and
                           18   Agreement to Be Bound” (Exhibit A);
                           19          (d) the court and its personnel;
                           20          (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
                           21   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
                           22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           23          (f) during their depositions, witnesses in the action to whom disclosure is reasonably
                           24   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                           25   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
                           26   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
                           27   bound by the court reporter and may not be disclosed to anyone except as permitted under this
                           28   Stipulated Protective Order.
                                                                                -7-
                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                          CASE NO.: 3:20-CV-00203-EMC
                                 Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 10 of 16



                            1           (g) the author or recipient of a document containing the information or a custodian or
                            2   other person who otherwise possessed or knew the information.
                            3   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                            4           OTHER LITIGATION
                            5           If a Party is served with a subpoena or a court order issued in other litigation that compels
                            6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
                            7   must:
                            8           (a) promptly notify in writing the Designating Party. Such notification shall include a
                            9   copy of the subpoena or court order;
                           10           (b) promptly notify in writing the party who caused the subpoena or order to issue in the
                           11   other litigation that some or all of the material covered by the subpoena or order is subject to this
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
      L OS A NGELE S




                           13           (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                           14   Designating Party whose Protected Material may be affected.
                           15           If the Designating Party timely seeks a protective order, the Party served with the
                           16   subpoena or court order shall not produce any information designated in this action as
                           17   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
                           18   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
                           19   shall bear the burden and expense of seeking protection in that court of its confidential material –
                           20   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
                           21   Party in this action to disobey a lawful directive from another court.
                           22   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                           23           THIS LITIGATION
                           24           (a) The terms of this Order are applicable to information produced by a Non-Party in this
                           25   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
                           26   connection with this litigation is protected by the remedies and relief provided by this Order.
                           27   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
                           28   additional protections.
                                                                                -8-
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                             CASE NO.: 3:20-CV-00203-EMC
                                 Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 11 of 16



                            1          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
                            2   Party’s confidential information in its possession, and the Party is subject to an agreement with
                            3   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
                            4          (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of
                            5   the information requested is subject to a confidentiality agreement with a Non-Party;
                            6          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
                            7   litigation, the relevant discovery request(s), and a reasonably specific description of the
                            8   information requested; and
                            9          (3) make the information requested available for inspection by the Non-Party.
                           10          (c) If the Non-Party fails to object or seek a protective order from this court within 14
                           11   days of receiving the notice and accompanying information, the Receiving Party may produce the
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
      L OS A NGELE S




                           13   seeks a protective order, the Receiving Party shall not produce any information in its possession
                           14   or control that is subject to the confidentiality agreement with the Non-Party before a
                           15   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
                           16   burden and expense of seeking protection in this court of its Protected Material.
                           17   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                           18          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                           19   Material to any person or in any circumstance not authorized under this Stipulated Protective
                           20   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
                           21   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
                           22   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
                           23   made of all the terms of this Order, and (d) request such person or persons to execute the
                           24   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
                           25   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                           26          PROTECTED MATERIAL
                           27          When a Producing Party gives notice to Receiving Parties that certain inadvertently
                           28   produced material is subject to a claim of privilege or other protection, the obligations of the
                                                                                -9-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                           CASE NO.: 3:20-CV-00203-EMC
                                 Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 12 of 16



                            1   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
                            2   provision is not intended to modify whatever procedure may be established in an e-discovery
                            3   order that provides for production without prior privilege review. Pursuant to Federal Rule of
                            4   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
                            5   communication or information covered by the attorney-client privilege or work product
                            6   protection, the parties may incorporate their agreement in the stipulated protective order
                            7   submitted to the court.
                            8   12.    MISCELLANEOUS
                            9          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
                           10   seek its modification by the court in the future.
                           11          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                Order no Party waives any right it otherwise would have to object to disclosing or producing any
      L OS A NGELE S




                           13   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
                           14   Party waives any right to object on any ground to use in evidence of any of the material covered
                           15   by this Protective Order.
                           16          12.3    Filing Protected Material. Without written permission from the Designating Party
                           17   or a court order secured after appropriate notice to all interested persons, a Party may not file in
                           18   the public record in this action any Protected Material. A Party that seeks to file under seal any
                           19   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                           20   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
                           21   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
                           22   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
                           23   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
                           24   Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then the
                           25   Receiving Party may file the information in the public record pursuant to Civil Local Rule 79-5(e)
                           26   unless otherwise instructed by the court.
                           27

                           28
                                                                                - 10 -
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                            CASE NO.: 3:20-CV-00203-EMC
                                 Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 13 of 16



                            1   13.    FINAL DISPOSITION
                            2          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                            3   Receiving Party must return all Protected Material to the Producing Party or destroy such

                            4   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

                            5   compilations, summaries, and any other format reproducing or capturing any of the Protected

                            6   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

                            7   submit a written certification to the Producing Party (and, if not the same person or entity, to the

                            8   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

                            9   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

                           10   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

                           11   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
B AKER & H OSTE TLER LLP




                           12   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

                           14   product, and consultant and expert work product, even if such materials contain Protected

                           15   Material. Any such archival copies that contain or constitute Protected Material remain subject to

                           16   this Protective Order as set forth in Section 4 (DURATION).

                           17          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                           18

                           19    Dated: August 5, 2020                                  BAKER & HOSTETLER LLP
                           20
                                                                                        By: /s/ Elizabeth M. Treckler
                           21                                                               Teresa C. Chow
                                                                                            Elizabeth M. Treckler
                           22                                                               Matthew D. Pearson
                           23                                                           Attorneys for Defendants
                                                                                        ONE PLANET OPS INC. and
                           24
                                                                                        BUYERLINK LLC dba
                           25                                                           CONTRACTORS.COM

                           26                                                           I, Elizabeth M. Treckler, attest that all
                                                                                        other signatures listed, and on whose
                           27                                                           behalf the filing is submitted, concur in the
                                                                                        filing’s content and have authorized the
                           28
                                                                                        filing.
                                                                               - 11 -
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                             CASE NO.: 3:20-CV-00203-EMC
                                 Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 14 of 16



                            1   Dated: August 5, 2020                       KRISTENSEN LLP
                            2
                                                                            By: /s/ Jarrett L. Ellzey
                            3                                                   John P. Kristensen
                                                                                Jesenia A. Martinez
                            4                                                   Jacob J. Ventura
                                                                                Jarrett L. Ellzey (Pro Hac Vice)
                            5

                            6                                               Attorneys for Plaintiff and all other
                                                                            similarly situated
                            7

                            8

                            9
                           10   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                           11
B AKER & H OSTE TLER LLP




                           12   DATED: August 5, 2020
                                       ________                   _____________________________________
   A TTORNEYS AT L AW
      L OS A NGELE S




                                                                  EDWARD M. CHEN
                           13
                                                                  UNITED STATES DISTRICT JUDGE
                           14

                           15

                           16

                           17

                           18

                           19
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                   - 12 -
                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                CASE NO.: 3:20-CV-00203-EMC
                                 Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 15 of 16



                            1                                               EXHIBIT A
                            2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                            3          I, _____________________________ [print or type full name], of _________________
                            4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
                            5   understand the Stipulated Protective Order that was issued by the United States District Court for
                            6   the Northern District of California on [date] in the case of ___________ [insert formal name of
                            7   the case and the number and initials assigned to it by the court]. I agree to comply with and to be
                            8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
                            9   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
                           10   solemnly promise that I will not disclose in any manner any information or item that is subject to
                           11   this Stipulated Protective Order to any person or entity except in strict compliance with the
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                provisions of this Order.
      L OS A NGELE S




                           13          I further agree to submit to the jurisdiction of the United States District Court for the
                           14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
                           15   Order, even if such enforcement proceedings occur after termination of this action.
                           16          I hereby appoint __________________________ [print or type full name] of
                           17   _______________________________________ [print or type full address and telephone
                           18   number] as my California agent for service of process in connection with this action or any
                           19   proceedings related to enforcement of this Stipulated Protective Order.
                           20

                           21   Date: ______________________________________
                           22   City and State where sworn and signed: _________________________________
                           23

                           24   Printed name: _______________________________
                           25

                           26   Signature: __________________________________
                           27

                           28
                                                                                - 13 -
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                            CASE NO.: 3:20-CV-00203-EMC
                                 Case 3:20-cv-00203-EMC Document 38 Filed 08/05/20 Page 16 of 16



                            1                                    CERTIFICATE OF SERVICE
                            2          I hereby certify that on August 5, 2020, a true and correct copy of the foregoing
                            3   STIPULATED PROTECTIVE ORDER was served via the Court’s ECF System on the
                            4   following individuals:
                            5   John P. Kristensen (SBN 224132)
                            6   john@kristensenlaw.com
                                Jesenia A. Martinez (SBN 316969)
                            7   jesenia@kristensenlaw.com
                                Jacob J. Ventura (SBN 315491)
                            8   jacob@kristensenlaw.com
                                KRISTENSEN LLP
                            9   12540 Beatrice Street, Suite 200
                           10   Los Angeles, California 90066
                                Telephone:     310.507.7924
                           11   Facsimile:     310.507.7906
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                Jarrett Ellzey (Pro Hac Vice)
      L OS A NGELE S




                                jarrett@hughesellzey.com
                           13
                                HUGHES ELLZEY, L.L.P.
                           14   1105 Milford
                                Houston, Texas
                           15   Telephone:      888.350.3931
                                Facsimile:      888.995.3335
                           16
                                Attorneys for Plaintiff and all others
                           17
                                similarly situated
                           18

                           19    Dated: August 5, 2020                                 BAKER & HOSTETLER LLP
                           20

                           21                                                          By: /s/ Elizabeth M. Treckler
                                                                                          Elizabeth M. Treckler
                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                              - 14 -
                                                                                                            CERTIFICATE OF SERVICE
                                                                                                          CASE NO.: 3:20-CV-00203-EMC
